TERMINATION OF AGREEMENT




THIS TERMINATION AGREEMENT (the “Agreement”) is entered into effective as of
December 8, 2009 is entered into by and among Fero Industries, Inc., a Colorado
corporation (the “Parent”), Pyro Pharmaceuticals, Inc., a Delaware corporation
(the “Company”).




R E C I T A L S

A.

The Parent and Company previously entered into that certain Share Exchange
Agreement dated as of October 13, 2009 (the “Exchange Agreement”) pursuant to
the which the parties thereto agreed that the Company’s shareholders would
transfer all of their Company capital stock in exchange of an aggregate of
38,250,000 shares of Parent common stock and whereby upon consummation of the
Exchange Agreement the Company would be a subsidiary of the Parent.

B.

The parties wish to terminate the Exchange Agreement and Section 9.03(a)(i)
provides for the termination of the Exchange Agreement upon mutual written
consent of the Parent and Company.




A G R E E M E N T

It is agreed as follows:

1.

Termination of Exchange Agreement.  In accordance with Section 9.03(a)(i) of the
Exchange Agreement, the Parent and Company consent and agree that the Exchange
Agreement is hereby terminated and the transactions described therein shall be
abandoned without further action of the parties.

2.

Counterparts.  This Agreement may be executed in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts when taken together will constitute one and the same
agreement.

3.

Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter thereof, and
supersedes all prior and contemporaneous agreements and understandings.

4.

Law Governing.  This Agreement shall be construed and interpreted in accordance
with and governed and enforced in all respects by the laws of the State of
California.

 





IN WITNESS WHEREOF, each of the parties to this Agreement has executed or caused
this Agreement to be executed as of the date first above written.

The Parent:

FERO INDUSTRIES, INC.,

a Colorado corporation

By: ___/s/Kyle Schlosser_____

      Name: Kyle Schlosser

      Title: Chief Executive Officer

The Company:

PYRO PHARMACEUTICALS, INC.,
a Delaware corporation

By: /s/Alan Schechter_

      Name: Alan M. Schechter

      Title: Chief Executive Officer












